2. Pakistan
The next item is four motions for resolutions on Pakistan.
author. - Mr President, let me start by expressing my sympathy to the victims of the horrific bomb attack in Karachi. Our thoughts go out to all of those who were affected by that dramatic action.
Pakistan is a nation which we in Europe should care deeply about. It is a great trading nation, it is an exporter of people, not least to this continent, and it is a vital ally in the fight against terrorism. It is a matter, therefore, of great sadness that, in its 60-year history, Pakistan has failed to become a true democracy; but, on the other hand, we should be encouraged by the fact that it has not become a theocracy or even a permanent military dictatorship. Once again in Pakistan, the window is opening for democracy.
We await the outcome of the court ruling on the legality of the President's election. We call on President Musharraf to accept the outcome if it goes against him, but I also call on people in Pakistan and throughout the world to accept the ruling of the Court if it rules in favour of the President. I think it is the only basis on which we can move forward in the country.
In relation to the election in January, I hope that the Government will pursue and continue to prepare for that election, and will make it possible for Ms Benazir Bhutto to campaign in a secure fashion. In saying that, I know we imply that the Government was behind the bombing; I do not believe that, but we need to make sure that the security of all the candidates is guaranteed and the Government does its best to protect Ms Benazir Bhutto. I also believe that Mr Sharif should be allowed to return to the country and campaign if he so wishes, and again have his security guaranteed.
The military should stand back during the whole period of the election campaign, and I hope, before January - and, indeed, before campaigning begins - that the President will get himself out of uniform and turn his country into a true civilian government. That is the best hope for the future of Pakistan, and it is the best hope for relations between Europe and Pakistan: that we get a democratically elected parliament in January, with the President out of uniform, in 'civvies'.
author. - (SV) Thank you Mr President. First of all, I must say with a heavy heart that month after month here in Parliament we have to decide on different resolutions because such large parts of the world around us fail to respect civil liberties and rights and violate fundamental human rights. I must say this because I think it is so terrible that it just goes on and on. We talk about it here in Parliament, we talk about it in so many different contexts, and still it goes on.
As regards Pakistan, which is the subject of the resolution we are now discussing, I want to say that the GUE/NGL Group supports the resolution in its entirety. The resolution makes a large number of very justified demands on the government in Pakistan. We in the world around it cannot keep silent about the influence and decision-making power of the military regime in all areas of society. Power must be transferred to a civilian democratic government. We must support all voluntary organisations, everyone working for democratic liberties and rights. I particularly want to stress the importance of paragraph 16 of the resolution. In that point Parliament expresses its great concern at the fact that a large proportion of Pakistani women are not able to participate in the democratic process. People are being oppressed in Pakistan by the military regime on the grounds of religion, but we must not forget the oppression to which a large proportion of Pakistani women are exposed. Our Group wishes strongly to support the entire resolution. Thank you.
author. - (ES) Mr President, I also wish to say that despite the fact that logically the main responsibility for resolving the situation lies with the Pakistani authorities, that should not allow us forget that the European Union has, and we member countries above all, we Member States, have an enormous responsibility at least not to aggravate the situation.
It is related to the practice, which is also incomprehensible because of its incompatibility with the will to resolve the situation, of continuing to export or seeking to export arms to Pakistan.
To give but three examples: in 2006 the Government of the United Kingdom authorised the export of 15 000 rifles to the region, including Pakistan; France continues to seek to sell Pakistan missiles and radars to build a combat aircraft which Pakistan is allegedly developing with China; and Germany has also been responsible for exporting significant quantities of munitions, arms and other types of military equipment.
I believe that to that end the desire to resolve the situation in Pakistan is incompatible with supplying it under those policies. I therefore suggest and ask my colleagues to support the amendment seeking the suspension of all types of exports of arms and military equipment until such time as it can be guaranteed that they will not be used to violate human rights.
author. - Mr President, last week's suicide bomb blast in Karachi reminded us of just how perilously close Pakistan has come to anarchy. The prospect of a nuclear-armed Pakistan becoming a rogue state controlled by Islamist fanatics is, quite frankly, terrifying.
I am not especially a fan of Benazir Bhutto, whose period in office as Prime Minister was marked by widespread corruption, but, ultimately, a democratic and secular-leaning government under civilian control is always preferable to a military dictatorship, compromised in this case by its links to Islamist parties and the Afghan Taliban. President Musharraf is supposed to be our ally in the war on terror; sometimes I wonder how committed he is to rooting out terrorism in his own country.
Hopefully, Ms Bhutto's return to Pakistan may be a fillip for human rights now. One major concern is the ongoing repression of religious minorities, including Christians, Hindus and Ahmadi Muslims. If she is to be taken seriously as a progressive leader of a more modern Pakistan, she must make sure that Pakistan respects its international obligations under human rights conventions.
But, while Pakistan faces many challenges, we should recognise that some progress is being made in some areas. The economy continues to grow, and Pakistan has also engaged in confidence-building measures with India with regard to the dispute over Jammu and Kashmir.
One question which remains totally unanswered is how, legally, the Pakistani Government, in spite of a Supreme Court judgment permitting former Prime Minister Nawaz Sharif to return from exile to Pakistan, deported him immediately to Saudi Arabia. How, in international law, can a government deport one of its own citizens? Nawaz Sharif may yet have a vital role to play in re-establishing multiparty civilian democratic politics in Pakistan.
on behalf of the PPE-DE Group. - (DE) Mr President, we must take a very discerning view of Pakistan. It is a large and important country with a troubled history. The State of Pakistan was artificially created as a home for the Muslim inhabitants of India, and it therefore has an Islamic identity, which is something we cannot now hold against it. That was more or less its original raison d'être.
This does not mean that we should not battle against Islamic extremism, and indeed the Pakistanis themselves are devoting considerable efforts to that very struggle. Pakistan was an important ally in the face of the Soviet occupation of Afghanistan, in dealings with Communist China, and in the context of long-running Soviet attempts to gain influence in India. It was an important strategic factor for the West.
On the other hand, it goes without saying that Pakistan has internal difficulties, of which we must be aware: a complex and heterogeneous population structure in ethnic and religious terms, widespread poverty and, of course, the need to strengthen democracy and the rule of law. We must clearly lend the country a very great deal of support in establishing free elections and a stronger independent judiciary, and must encourage the military command to hand over power gradually to elected politicians. Above all, as Charles Tannock said, we must encourage Pakistan to keep pursuing the confidence-building process with neighbouring India.
In this respect there have been encouraging signs, and the purpose of a balanced policy on Pakistan is to reinforce those signs while expressing any necessary criticism.
on behalf of the ALDE Group. - Mr President, the Pakistani people do not deserve military dictatorship, violence and lawlessness. Therefore, one of key articles in this resolution is the one which reaffirms our solidarity with the people of Pakistan, who share the objectives of democratic governance and transparent, accountable rule, and who act with courage and determination in the face of terrorist and criminal violence.
That is, of course, why we put the stress on the need for a return to democracy and civilian government with free and fair elections in January as being the only way to answer the challenges of Pakistani society.
At the same time, we also stress the need to remove the militarisation of Pakistani society and deplore the failure of President Musharraf to stand down as army chief, as he promised he would. The rule of law is extremely uneven in Pakistan. There have been some encouraging developments at times, but these are also accompanied by some very repressive judgments. This falls particularly hard on minorities, religious and otherwise, as well as on women. We rightly call for improvement in that area.
This as well, of course, as deploring the suicide bombing and the 140 victims and 500 injured last week. I fear that these could become a pretext for restricting political activity, because already there has been an announcement by the Government that political parties will only be allowed to hold meetings in well-secured parks and public grounds rather than organise processions. One could see how that might be made a pretext.
Finally, one of the more close-to-home reasons for my wanting Pakistan to fight both extremism and militarisation, and to return to the rule of law, is the impact on British people of Pakistani origin, with the calls, for instance, for profiling or for visa requirements for the United States. It would remove that threat to people like my constituents if Pakistan were to be a democratic society.
on behalf of the UEN Group. - (PL) Mr President, today on the television yet another bulletin about yet another attack in Pakistan, about fatalities. This, too, is a never-ending story. Why do we spend time on this, especially as we are acting on behalf of European taxpayers? We should remember that the European Union sends significant amounts of money to Pakistan for health care, for the eradication of poverty and for education. For this reason we have a right to be interested in what is happening in that country, which is, in part, supported by money from our electors.
I would like to draw your attention to issues that have not been discussed here. First of all to the fact that religious minorities are persecuted and discriminated against in Pakistan. This applies to Christians, but also to Hindus, Sikhs and Buddhists. I believe that it is worth focusing on this issue. It is something that disappears from view in the light of these attacks and tragic deaths, but it is a constant feature.
I would also like to point out, and this issue has already been raised, that there is discrimination against women. There are special hudud decrees for this purpose. This too should be condemned and I am pleased that we are doing so quite independently of our political divisions.
on behalf of the ITS Group. - (NL) Mr President, we have, of course, all expressed our horror at the shocking attacks in Pakistan last week, which, as the previous speaker said, are a never-ending story.
That should not, however, prevent us from pointing out the essential fact that Pakistan is of course a military dictatorship, that in the official Pakistan there are large-scale violations of human rights and the leader is still above the law. Pakistan is also, however, a strict Islamic state in which there is no place for people of other faiths or religious minorities and, as has been said, the country has nuclear weapons.
Perhaps - but perhaps this cannot be said - Islamabad is in fact a greater threat than Teheran. I do not know. I also have a slight feeling of déjà vu with Pakistan, because just as in other Islamic countries, for instance Algeria at the time, military dictatorships or regimes where the army plays a dominant role prevent Islamic fundamentalists from taking power. Unfortunately, more democracy often means more Islamic fundamentalism and, paradoxically, less democracy. This is a dilemma that we cannot solve just like that.
Mr President, the murderous attack on unsuspecting supporters welcoming back Ms Benazir Bhutto in Karachi on 18 October has been another callous terrorist act against the prospects of bringing about democratic change in Pakistan.
The international community watched in horror as more innocent civilians were sacrificed in a nation where the dictatorial regime of General Musharraf is dragging the country into a state of fear and breakdown of law and order. This brutal individual, with his corrupt governing group of associates, is a cancerous infliction on the people of Pakistan. Regrettably, he is still in power, largely because he is supported by the West, especially the USA, but certainly also by one or two EU Member States.
The time has now come when the West must immediately pull the carpet from under Mr Musharraf's feet and provide support, not for him, but for the democratic reform forces in Pakistan.
Member of the Commission. - Mr President, as Pakistan prepares for important parliamentary elections, the situation is, as we all know, very difficult and preoccupying, and I, also, like many of you, have to express that I was deeply shocked by the heinous bomb attack and assassination attempt in Karachi, when Ms Benazir Bhutto returned to the country last week, and also by the terrible loss of life, which has affected so many innocent people. We would like to extend our full sympathy to the families of the victims, and we also appeal to the Pakistani authorities to bring those responsible to justice.
This attack on a peaceful gathering has clearly demonstrated, once again, all the dangers of terrorism and fundamentalism to the people of Pakistan. Ms Bhutto was right in describing this horrible event as a blow against democracy, particularly in the present electoral context of the country.
Parliament's wish to express solidarity with the people of Pakistan is both very relevant and timely. We in Europe should encourage a more open, democratic society and, of course, a strong civil society in Pakistan.
It is also of fundamental importance that the elections should then provide maximum democratic legitimacy to the incoming assemblies, and the vote must be democratic, transparent and giving equal opportunities to all the political contestants.
As you are well aware, it is one of those countries where we might envisage a possible election observation mission. In this context, my services carried out an exploratory mission in June, and they identified, I have to say, important shortcomings in the framework and the conditions for elections, including concerns about the independence of the Election Commission, the completeness and the accuracy of the voter register, restrictive candidature provisions, as well as lack of transparency in the results process.
However, with urgent political will, there is still time to improve a number of these problematic areas and, therefore, I have not yet taken a full decision on whether we will deploy a fully-fledged election observation mission. I really have to see the aforementioned elements.
I believe that the majority of people in Pakistan would like to see a moderate, stable and democratic Pakistan, and we should support them in achieving this aim. We are doing a lot, for instance, on the trade side, in order to help people to get out of poverty, but we also do a lot on the education side, in order not to have pupils and young children being educated in the madrasahs and being educated towards extremism and fundamentalism. But we should also support this because it is of crucial importance, as has been said, for the whole region, including neighbouring countries like important Afghanistan.
Therefore, we have every reason to stay engaged. This is what we are trying to do and, therefore, this debate is a very timely one.
The debate is closed.
We will vote on this subject shortly, after the debates.
Written Statements (Rule 142)
in writing. - (FI) Mr President, I would like first to thank everyone for their support in making Pakistan the subject of a written resolution. A show of popularity for democratic forces and a clear emphasis on human rights, and not an army, are the biggest barriers to the rise to power of radical groups. That is why these are things which now require our support, as do religious minorities.
Experience of human rights work shows that freedom of religion is an important indicator of the situation with respect to human rights; it is a kind of litmus test. The problems are visible first in the status of religious groups and as flaws in the system of freedom of speech and right of assembly. There is a correlation between the state of play of democracy and the status of minorities: wherever the opportunities the people have to participate are poor, minorities also suffer.
We might say that Pakistan's particular problem is the misuse of the law on blasphemy with regard to religious minorities. There should be a system of the protection of religious values, not active persecution of people of other faiths. Although the law is not targeted at any particular religious groups in terms of its content, the everyday reality is otherwise. Death sentences are handed down mainly in respect of minorities. Legal reform is crucial.
Only democracy will make this possible. The unfortunate decision by Musharraf to keep his position as army chief has had an impact on Pakistan's social development these last few years, and has weakened it. The gradual militarisation of society has been regrettable.
On the other hand, we express our support for Pakistan in its fight against Talibanisation. We feel solidarity with those Pakistanis who are affected by last week's devastating bomb attack.
Last month I had the chance to familiarise myself personally with the political situation in Pakistan. I had the honour of meeting representatives of different political parties, senators and members of parliament. I especially want to mention, however, the All Pakistan Minorities Alliance, whose important work as the representative of many minority groups deserves the attention and support of the outside world.